Messmore, J.,
dissenting.
The city of Geneva is a city of the second class, as defined by the law of Nebraska. Section 17-454, Comp. St. 1929, which outlines the powers of municipalities of the class to which the city of Geneva belongs, provides: “To regulate, *782prevent, restrain or remove nuisances in residential parts of municipalities and to designate what shall be considered a nuisance.” Obviously, the foregoing language, which does not admit of equivocation, is a legislative power granted to the city.
In the case of Richardson v. Braham, 125 Neb. 142, 249 N. W. 557, this court said: “Power to act and reasonableness of action are proper tests of the validity of laws, ordinances and regulations.” The city, by passing the ordinance in question, obviously intended to exercise the police power of the city, and it is not for this court to interfere with its enforcement unless its unreasonableness or want of necessity for such measure is shown by satisfactory evidence. Under well-established rules, where a municipality enacts an ordinance, pursuant to authority expressly granted, all presumptions are in favor of its validity. When an ordinance is enacted under police power and its validity is to be determined, the court, in determining its validity, will assume that the city council acted with knowledge of the conditions relating to the particular test. The test in appraising the exercise of the municipal power is whether, under the conditions present in the municipality, the exercise of the admitted power to declare nuisances is unreasonable, arbitrary or capricious.
“ ‘In the exercise of police power delegated by the state legislature to a city, the municipal legislature, within constitutional limits, is the sole judge as to what laws should be enacted for the welfare of the people, and as to when and how such police powers should be exercised.’ State v. Withnell, 91 Neb. 101.” Hawkins v. City of Red Cloud, 123 Neb. 487, 243 N. W. 431.
Primarily, local authorities are entrusted with the regulation of such matters.and not the courts. The reason is obvious. The local authorities know the necessities of local situations. We must assume, then, that the council of the city of Geneva had before them all the facts with reference to the annoyance, disquietude and inconvenience occasioned to householders, caused by uninvited solicitors. I do not *783believe that the ordinance here questioned, or its enforcement, directly or indirectly, encroaches upon the plaintiffs’ constitutional rights. The ordinance does not prohibit- or interfere, in any respect, with plaintiffs’ rights or privileges of selling wares, g-oods and merchandise. Plaintiffs are free to carry on a business of that sort except as to the manner of soliciting orders as specified in the ordinance. Obviously, it could do so in many ways other than by disturbing the residents of the city, as prohibited by the ordinance. The objective sought by the ordinance is to denounce a particular practice of the plaintiff corporation and their solicitors or agents. They go uninvited, against the wishes of at least some of the occupants of the dwellings in the city, in and upon private premises and homes, to there solicit orders for goods, contrary to the express provision of the ordinance.
It has been uniformly held that, while legislative authority may not arbitrarily interfere with private affairs by imposing unusual and unnecessary restrictions upon a lawful business, yet a considerable latitude of discretion must be accorded to the law-making power, and if the legislation operates uniformly upon all persons similarly situated, and it is not shown that it is clearly unreasonable and arbitrary, it cannot be judicially determined to be in contravention of constitutional rights.
In the case of Town of Green River v. Fuller Brush Co., 88 A. L. R. 177 (65 Fed. (2d) 112), it was held: “A municipal ordinance prohibiting, under penalty, solicitors and itinerant venders from making uninvited calls at private residences in pursuit of their occupation, is an appropriate exercise of the police power, and therefore does not deprive such solicitors and venders of their property without due process of law, or deny the equal protection of the laws.” See Town of Green River v. Bunger, 50 Wyo. 52, 58 Pac. (2d) 456.
The ordinance questioned in the above case affirmed is analogous to the ordinance in the instant case. In order to comprehend the effect of the above holding, and in view of *784our previous statements, it might be well to summarize what the city council of Green River obviously had in mind, being acquainted with all of the local conditions, as the reason for enacting the ordinance. The dogged, tenacious and sometimes pugnacious determination with which salesmen have literally thrown themselves through residential portals and at householders, the transient nature of their principal place of business, their lack of financial responsibility in many instances, and an hourly and very general tendency to defraud the unwary, must have borne considerable weight in the minds of those who have been instrumental in putting such regulatory legislation upon the ordinance books of municipalities.
It is true, as stated in the majority opinion, that, due perhaps to economic conditions, more persons are engaged in house-to-house soliciting than ever before in the history of this country. Doubtless, the city council had this fact in mind and recognized that, in the ringing of the door bell or knocking at the door four or five times a day, and often in the evening, without reference to what the householder might be doing, he or she was compelled to answer the bell and listen to a sales talk, without opportunity to compare values, or postpone buying, compelling the householder to buy, against an inner voice of discretion which tells her to wait until she can compare values. I believe that practices of like character have become so general and common as to be of judicial knowledge, and that the frequent ringing of door bells of private residences by venders and solicitors is becoming a nuisance to the occupants of homes. The ordinance in question does not mean that only a merchant, with a fixed place of business, may sell his wares; the legislation is aimed exclusively at the manner in which the goods are sold. The ordinance does not prohibit the sale of merchandise from door to door, but only the uninvited solicitation from door to door. Ordinances like and similar to the one in question have been approved in the following cases: Town of Green River v. Fuller Brush Co., supra; Town of Green River v. Bunger, supra; City of Shreveport v. Cun*785ningham, 190 La. 481, 182 So. 649; Commonwealth v. Gardner, 133 Pa. St. 284, 19 Atl. 550.
The validity of the ordinance in question has been challenged in that it contravenes the due process of law. The court has left the phrase undefined, leaving its determination to rest with each individual case as it arises. The test seems to swing, as do so many of our legal tests, with the pendulum of reasonableness. Although it has been intimated that the police power extends only to interests of public health, safety, peace and morals, the more correct view seems to be that it has now grown to include matters of general welfare and convenience. The police power knows no definite limits; it extends to every possible phase of what the courts deem to be the public welfare. It is a general right on the part of the public authority to abridge the rights of individuals and control their conduct, in so far as the same may be made necessary for the securing of the public convenience. Is the scope of this ordinance beyond this modern conception? I believe not. A peddling nuisance ordinance might well be construed to be within the legitimate police-power province, were it to rest alone on the public convenience.
December 11, 1939, the supreme court of Colorado determined a case involving the validity of an ordinance similar to the one in the instant case; adopted the reasoning of Town of Green River v. Bunger, supra, and Town of Green River v. Fuller Brush Co., supra, with the exception that the Colorado court did not determine the case by declaring such practice of soliciting a nuisance, but upheld the ordinance as a proper exercise of the police power, in harmony with the present trend to extend the police power to permit its exercise for the comfort, convenience and general welfare of society; and specifically held that said ordinance, prohibiting solicitation of retail business at private residences, without the request or invitation of the householders, does not violate due process clauses of state or federal Constitutions; that a city ordinance, prohibiting the soliciting of retail business in private residences, with*786out the request or invitation of the householders, does not constitute regulation of or interference with interstate commerce, within the terms of the federal Constitution. See McCormick v. City of Montrose, 99 Pac. (2d) (Colo.) 969.
The validity of the ordinance has been further attacked because it denies equal protection of the laws. Equal protection does not mean that all persons, regardless of circumstances, shall be treated the same. Persons may be grouped into classes. If the classification is reasonable, and if the rights and liabilities associated with each class are uniform within that class, there is no basis for constitutional condemnation on the ground that there is a deprivation of the equal protection of the laws. I need not repeat the reasons for the enactment of the ordinance. Much has been written on the subject, and there is an unwarranted fear that, by sustaining ordinances of this character, we may go far afield in denying persons the right to make a livelihood. Such a statement is capable of more than one construction. One of such constructions would be that a man’s home is still his castle, and the mere fact that he has a sidewalk leading up to the door is not an open invitation to solicitors or salesmen who are uninvited. The general conception is that such accommodations are for invited guests.
I have not reviewed the effect of the pleadings and the general demurrer to the answer containing a general denial, as well as statements of fact as to the manner in which plaintiffs solicit business in the city of Geneva, and shall not enlarge on it in this dissent except to say that the demurrer admits the allegations of the answer, that the plaintiffs were violating the ordinance. The allegations of the answer assert that plaintiffs were solicitors and peddlers of merchandise, that they called indiscriminately on householders in the city at irregular intervals, without being invited. In view of the pleadings and under the circumstances, as I view them, I am unable to see a constitutional bar, or other legal reason why the ordinance in question cannot be sustained.
Rose, J., concurs in the dissent.